Per Curiam.
Action for personal injuries, in which, after plaintiff had rested her case, the court directed a verdict for defendant, and plaintiff appealed from an order denying a new trial. A careful examination of the record discloses no evidence of negligence on the part of defendant, and the action of the court below was therefore proper. A discussion of the evidence would serve no useful purpose as a precedent, and we content ourselves with the statement that it has been fully considered with the result stated. The rule of res ipsa loquitur has no application to the facts presented.
Order affirmed.